Given, C. J.
1 I. The petition shows that plaintiff and interveners each own certain tracts of farm land of more than ten acres within the incorporated limits of the town of Rock Rapids; that for the year 1898 said tracts of land were severally assessed' for taxation by the assessor of said town in sums named, and returned, after being reviewed by the trustees of said town, acting as a board of equalization; that the defendant board did not, at its January, 1893, meeting,' or at any other time in said year, classify any real property, 'and never made any distinction between town lots and farm lands by any classification; that .at its regular session in June, 1893, said defendant board made an order “raising the assessment of all farm lands inside of the limits of the incorporated town of Rock Rapidsi, Iowa, one hundred per cent, above the *22valuation fixed by the assessor and board of equalization of said incorporated town; that no other real estate within the assessorial district of said town was by said board raised or changed.” It is alleged that by said order said farm lauds are assessed one hundred per cent, higher than any other farm lands in the county. The only question discussed is whether the defendant hoard had jurisdiction to make said order.
*232 *243 *22Of the powers conferred upon boards of super's visors we are called upon to notice two*, namely, the j power to classify property for the purpose of assess-1 ment, and the power to equalize assessments. Section 1821 of the Code provides that they “shall, at their meeting in January in each year, classify the several descriptions of property to be assessed, for the purpose of equalizing such assessments.” The section further requires that the auditor shall deliver to each assessor “on or before the fifteenth day of January of each year, a certificate of such- classification,” The purpose of /'this classification is that like property shall be put in 1 the same class. Gqssett v. Sherwood, 42 Iowa, 623. It , is for the guidance and benefit of the assessor, Missouri Val. & B. By. & Bridge Go. v. Harrison Go., 74 Iowa, 283. The purposes of classification require that ,it precede the ‘assessment, and hence the requirement that it be made in January of each year. It is questioned whether county boards have authority to classify real estate, but this we do not determine, as it is clear that the order in question was not made under authority of said section: 821. The power to equalize assessments “by increasing or diminishing the valuation of any piece of property, or the entire assessment of any tax-payer,” is vested in township trustee© and city councils. Code, section 829. Section 832 of the Code is a® follows: “The board of supervisors shall constitute a. county board of equalization, and shall *23equalize the assessments of the several townships, cities and incorporated towns of their county, at their. regular meeting in June of each year, substantially as the state board equalizes assessments among the several counties of the state.” Section 834 requires the state board of equalization “to equalize the valuation of real property among the several counties and towns” by adding to or taking from the aggregate valuation of real property of each county such percentage in each case as will raise or reduce the same to its proper valuation. The county board must equalize the assessments of townships, cities, and towns substantially as the state board equalizes assessments among the several counties, which is by adding to or taking frorai “the aggregate valuation of real property.” The order in question does not add to the aggregate valuation of the real property in Rock Rapids, but to a part thereof, the part used for a particular purpose, — farm lands. It is not substantially as the state board equalizes assessments.. With the same propriety might the county board add to the valuation of business property or residence property, or to the real property in a particular part of the assessorial district. In Gatehell v. Supervisors, 51 Iowa, 107, it is held that a county board has no authority to increase the assessments on the real property in a part of an assessorial district. In Cassett v. Sherwood, supra, the county board had classified bank stock and moneys and credits to be assessed at sixty per centum of par value. The township board reduced the assessment to forty per centum, and this court held that the county board had jurisdiction to raise it to the amount previously ordered. Harney v. Board, 44 Iowa, 203? is relied upon by appellees. In that case the defendant board had classified merchandise, moneys, and credits for purposes of assessment, and thereafter *24ordered that twenty per cent, be added to the valuation of all merchandise, moneys, and credits in the towns of Osage and Mitchell. It was held that they had jurisdiction to so order as to that classification of property. It will be observed that in these cases the board [.acted upon a classification which it was authorized to ' and bad previously made. In Trust Go. v. Heston, 83 Iowa, 377, the county board' had classified the assessable property of the county, and designated values to be assessed thereon. In obedience to this order, the assessor assessed the plaintiffs respectively, upon moneys and credits, in the sum specified, as to each. Subsequently the county board added fifty per centum to all assessments upon moneys and credits, in all the •townships. This court held that as this did not equalize the assessments upon that class of property, it being already equally assessed, the action, was unauthorized. In Goold v. Lyon Go., 74 Iowa, 95, it was held that the board of townships, towns, or cities have no. authority, in the even-numbered years, to add to or change the assessed value of real estate as established' in the next preceding odd-numbered years. We have referred to these cases because they are cited, but we think it will be seen that they are not controlling on the question under consideration. If county boards may classify Areal estate and equalize assessments, upon the basis of .such classification, we have seen that in this case there was no such classification. Having in mind the purpose of classification, it is clear that they must be made at the time fixed; surely it cannot be after assessment. According to the allegations of the petition this order increased the assessed valuation of the lands under notice “one hundred per cent, higher than any other farm lands in Lyon county.” The order was made without any classification upon which tó base it. It was not, according to the petition, an equalization of the assessments in the assesso1rial district, nor upon farm lands, and was not “sub*25.stantially as the state board equalizes assessments.” .We think the petition shows that the defendant board -did not haye jurisdiction to make the order in question, and that defendants’ demurrer should haye been overruled. — Reversed.